Citation Nr: 1511294	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability, to include peptic ulcer disease, claimed as a result of VA treatment for the Veteran's low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the Board at a December 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in January 2011 and April 2014 for additional development and is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has additional disability, specifically a gastrointestinal disability, as a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a gastrointestinal disability as the result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a December 2008 notice letter and a number of subsequent letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided a VA examination in April 2011 with an addendum opinion obtained in June 2014.  Read together, these medical opinions are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and review of the claims file, and provide a sufficient rationale for all diagnoses and opinions expressed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran testified at a hearing before the undersigned in December 2010.  The hearing focused on the elements necessary to substantiate claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The undersigned also sought to identify any outstanding evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  Additionally, the Veteran and his representative had ample opportunity to submit evidence and argument to substantiate the claim.  The Board remanded the matter twice, thereby requesting additional development and providing the Veteran with additional opportunities to submit evidence and argument.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This case was initially remanded in January 2011 so that additional VA and private medical records could be obtained, and so the Veteran could undergo a VA examination.  The AOJ was also to determine whether Dr. J. H., who treated the Veteran for his back disorder, was associated with VA.  On remand, the AOJ obtained additional VA and private medical records, determined that Dr. J. H. was affiliated with VA, and provided a VA examination in April 2011.  

In April 2014, the Board remanded this case a second time because the VA examiner's opinion did not address whether the proximate cause of the Veteran's disability was not reasonably foreseeable.  The Board directed that an addendum opinion be obtained to address this question.  An adequate addendum opinion was obtained in June 2014.  As such, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009). 

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Veteran contends that he sustained an additional gastrointestinal disorder, initially identified as peptic ulcer disease but later expanded to include hiatal hernia and gastroesophageal reflux disease (GERD), as a result of pain medication prescribed by a VA contract practitioner to treat his non-service-connected low back disability.  

Historically, the Veteran was prescribed Feldene, a type of nonsteroidal anti-inflammatory drug (NSAID), in order to treat his non-service-connected low back disorder.  In approximately March 2004, he noticed symptoms of weakness, light-headedness, paleness and vomiting blood.  He sought treatment at an emergency room and was found to have a gastrointestinal bleed with acute blood loss anemia.  He was later diagnosed with a small hiatal hernia with gastroesophageal reflux.  It is this gastrointestinal disability for which the Veteran seeks compensation.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2014).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2014).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2014).

In this case, the record is clear that the Veteran suffered an additional gastrointestinal disability that was caused by the use of NSAIDs to treat his low back disorder.  In this regard, both the contemporaneous private medical records and the April 2011 VA examination report find the Veteran's gastrointestinal bleed and ulcer are secondary to NSAID use.  The remaining question, therefore, is whether there was negligence, or similar instance of fault on VA's part, or whether the additional disability was an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d) (2014).

The April 2011 VA examiner found that there was no instance of fault by the VA in rendering such case, and the VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  In this regard, the April 2011 VA examiner noted that, at the time the NSAIDs were prescribed, the Veteran had no history of prior gastrointestinal tract disease, and the prescription of NSAIDs was standard treatment.  The examiner concluded that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  

Furthermore, the June 2014 addendum opinion notes that the gastrointestinal bleed and ulcer found in March 2004 were events that are reasonably foreseeable, and that there is no gastric disability in this case due to any event not reasonably foreseeable by the VA treatment providers who prescribed the NSAID treatment.  In this regard, citing medical literature, the VA examiner noted that a reasonable health care provider would have considered ulcers and gastrointestinal bleeds as ordinary risks of the treatment provided.  

In the instant case, the Veteran has produced no competent medical opinion to suggest that he has sustained a gastrointestinal disability related to carelessness, negligence, lack of proper skill, error in judgment, or other fault related to VA treatment.   Further, the Veteran has not asserted, nor does the evidence show, that VA provided any treatment without his informed consent or that any of the above mentioned gastrointestinal conditions are unforeseeable consequences of the Veteran's treatment.  In light of the above evidence, the Board finds that the Veteran's claim is supported solely by his own contentions on appeal.  

The Veteran is competent to report his observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, as to the specific issue in this case, whether the Veteran's gastrointestinal disability was the fault of VA or that its cause was due to an event that was not reasonably foreseeable, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining whether his gastrointestinal disability was the fault of VA or due to an event that was not reasonably foreseeable requires specialized knowledge of standards of care, risks of treatment, and frequency of side effects as they relate to NSAIDs.  Further, the finding as to whether the additional disability was the result of an event that was not reasonably foreseeable is to be determined based upon what a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.  The Veteran is not a health care provider and the record does not otherwise show that the Veteran in this case possesses the knowledge necessary to make these determinations.  As a result, the persuasive value of his lay assertions is low.  

The record contains no competent evidence reflecting that any additional disability was proximately caused by either the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  The findings of the VA examiners are more probative than the Veteran's lay assertions.  Given these facts, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability as a result of VA treatment, and the claim is denied.  See 38 U.S.C.A. § 5107 (38 U.S.C.A. § West 2014).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability as a result of VA treatment is denied.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


